ARNOLD, Judge.
Two arguments are presented by defendant in this appeal. First he contends that the trial court erred in failing to submit to the jury the issue of whether the defendant was guilty of the lesser included offense of simple assault. It is a well established rule that a trial court does not commit error by failing to' súbmit to the jury lesser included offenses of which there is *395no supporting evidence. State v. Capel, 21 N.C. App. 311, 204 S.E. 2d 226 (1974) ; State v. Alexander and State v. Propst, 13 N.C. App. 216, 185 S.E. 2d 302 (1971) ; State v. Smith, 268 N.C. 167, 150 S.E. 2d 194 (1966). In the instant case no evidence was introduced tending to establish that James Guy was not robbed.
Defendant next contends that the judgment of the court was so vague and uncertain that the sentence should run concurrently with any sentence or sentences the defendant is presently serving. The judgment imposed on defendant ordered confinement for a period of 3 years “[t]o commence at the expiration of any and all sentences herebefore imposed upon the defendant.” Defendant argues that the judgment, requires evidence outside of the record, citing In re Swink, 243 N.C. 86, 89 S.E. 2d 792 (1955). See also In re Parker, 225 N.C. 369, 35 S.E. 2d 169 (1945).
This Court held in State v. Lightsey, 6 N.C. App. 745, 171 S.E. 2d 27 (1969), that the imposition of a sentence “to begin at the expiration of any and all sentences the defendant is now serving in the North Carolina Department of Corrections” clearly indicates the intent of the trial judge that the sentence be served consecutively without resort to evidence aliunde. There is no doubt whatsoever that the trial court’s judgment in the instant case clearly reflects an intent to make the sentence run consecutively with other sentences imposed on the defendant. In re Smith, 235 N.C. 169, 69 S.E. 2d 174 (1952) ; State v. Thompson, 16 N.C. App. 62, 190 S.E. 2d 877 (1972) ; State v. Lightsey, supra.
No error.
Judges Britt and Vaughn concur.